DETAILED ACTION
	Claims 1-32 are pending; claims 7, 11-14, 16-32 are withdrawn; claims 1-6, 8-10 and 15 are under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers (Korean Application 10-2016-0029611, filed 03/11/2016; Korean Application 10-2016-0071852, filed 06/09/2016) required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 9/6/2018 and 2/18/2020 have been considered.

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 7/27/2021 is acknowledged:
Species I, subspecies f. culture medium components;
Species II, subspecies g. ultrasonic waves;
Species III, subspecies o. somatic cells; 
Species IV, subspecies t. hepatocytes.
Applicants have identified claims 1-5, 8, 10, 16-19, 21 and 30 are readable on the elected species.  However, claims 16-19, 21, and 30 recite “extracellular vesicles containing exosomes” which read on Species I, subspecies e, and do not readable on the elected species.  
Furthermore, the Examiner rejoins species IV, subspecies s. pluripotent cells.  However, all other species restrictions remain as detailed in the Restriction Requirement mailed 1/25/2021.

Claims 7, 11-14, 16-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2021.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  See Tables 1, 2, 4 and 6, on pages 21, 23, 30 and 40, respectively.
Furthermore, Applicants must provide, as stated in the Notice to Comply, an substitute CRF, an substitute paper copy of the sequence listing and the appropriate statement accompanying this submission.  Appropriate correction is required in order to constitute a proper response to this Office action.  Applicant is requested to return a copy of the attached Notice to Comply with the response.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites “treating ultrasonic waves…” in line 3.  However, the ultrasonic waves are not being treated; rather, the ultrasonic waves treat the culture medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the ultrasonic treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 1 which does not recite any ultrasonic treatment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/163296 A1, Vacanti et al., April 23, 2015.
Regarding claims 1 and 3, Vacanti teaches methods or reprogramming cells by subjecting a cell to stress, for example using ultrasonic stimulation (Abstract; p. 2, ¶5-6; p. 2, ¶8; p. 19, ¶84; p. 23, ¶97).
Regarding claims 2 and 8, Vacanti teaches that the cells are cultured in media suitable for ES cells and contains components, such as 2i, 3i, ACTH, and/or LIF (p. 27, ¶106; p. 41, ¶163).
Regarding claims 4-5, Vacanti teaches producing pluripotent cells from differentiated, somatic cells (p. 1, ¶5-6)
Regarding claim 6, Vacanti teaches that the pluripotent stem cells express Oct4 and Nanog, SSEA4 (p. 2, ¶6; p. 27, ¶107); Oct3/4; Nanog; Rexl; Klf ; Sox2; Klf2; Esrr-beta; Tbx3 (p. 42, ¶165).
Regarding claim 15, Vacanti teaches that the pluripotent stem cells can be cultured for at least 3 days (p. 42, ¶164).
Accordingly, Vacanti anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/163296 A1, Vacanti et al., April 23, 2015 when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information.
Regarding claims 1 and 3, Vacanti teaches methods or reprogramming cells by subjecting a cell to stress, for example using ultrasonic stimulation (Abstract; p. 2, ¶5-6; p. 2, ¶8; p. 19, ¶84; p. 23, ¶97).
Regarding claims 2 and 8, Vacanti teaches that the cells are cultured in media suitable for ES cells and contains components, such as 2i, 3i, ACTH, and/or LIF (p. 27, ¶106; p. 41, ¶163).
Regarding claims 4-5, Vacanti teaches producing pluripotent cells from differentiated, somatic cells (p. 1, ¶5-6)
Regarding claim 6, Vacanti teaches that the pluripotent stem cells express Oct4 and Nanog, SSEA4 (p. 2, ¶6; p. 27, ¶107); Oct3/4; Nanog; Rexl; Klf ; Sox2; Klf2; Esrr-beta; Tbx3 (p. 42, ¶165).
Regarding claim 15, Vacanti teaches that the pluripotent stem cells can be cultured for at least 3 days (p. 42, ¶164).
Vacanti does not teach that the ultrasonic wave treatment for the mixture of the culture medium and the differentiated or non-differentiated cells is performed at an output intensity of 0.5 W/cm2 to 3 W/cm2 for 1 to 5 seconds (claim 10).
	However, prior to the effective of the instant invention, Yong teaches using ultrasound to create transient pores in cell membranes to allow the uptake of exogenous DNA, and this technology is further enhanced by using cationic microbubbles (Abstract).  In particular, Yong teaches that sonoporation has previously been applied to fibroblasts, chondrocytes and CHO cells in vitro for transient and stable transfection (p. 1080, col. 1, ¶2). Yong teaches that conditions for sonoporation differ between cell types, thus optimization of the process and balancing the different variables is necessary to obtain good transfection efficiencies.  Ibid.  Yong teaches that they studied four different cell lines (293-HEK and 3 B cell lines) with varying ultrasound exposure parameters (Figure 2).  Table S1 teaches the different sonoporation settings.  Yong teaches that Tlaxca et al. highlighted the importance of titrating microbubble concentration, acoustic power density and plasmid concentration in the transfection of HEK cells; and they found that increasing exposure time during sonoporation led to a decrease in cell viability. This reiterates the importance of titrating optimal conditions for sonoporation to achieve significant TE but yet minimizing cell death. See p. 1086, col. 1, ¶1.  Yong tested different sonoporation conditions using HEK and B-cells and varied exposure time and power intensity and teach that optimizing conditions for a specific cell type may yield higher transfection efficiencies (p. 1086, col. 1-2, bridging ¶).
Accordingly, it would have been obvious optimize the ultrasound conditions taught by Yong, to arrive at the specific conditions for media, output intensity and time, as required by claim 10.  In particular, Yong provides strategy to optimize culture conditions for determining optimal output intensity and time, using this strategy on different cell types, and teaches that those of skill in the art were able to optimize sonoporation conditions depending upon the cell type used.  Thus, the person or ordinary skill in the art would have found it obvious to optimize sonoporation conditions by testing media conditions, output intensity and time because Yong teaches that routine testing of sonoporation conditions is required to determine the optimal conditions for a specific cell type.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/163296 A1, Vacanti et al., April 23, 2015 when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information as applied to claims 1-6, 8, 10, 15 above, and further in view of Hunter, Ultrasonics Sonochemistry. 15: 101-109, 2008.
Vacanti, and Yong are summarized and relied upon as detailed above.  They do not explicitly teach treating ultrasonic waves having an output intensity of 1 W/cm2 to 20 W/cm2 for 1 to 20 minutes in the culture medium before mixing the differentiated or non-differentiated cells with the culture medium (claim 9).
However, prior to the effective date of the instant invention, Hunter teaches the ability of ultrasound to inactivate bacterial cells (page 101, first paragraph).  Hunter tested a radial horn and a probe horn for ultrasonic bacterial inactivation (abstract).  The device comprising a radial horn was operated at a powder density of 12.57 W/cm3 and 18.86 W/cm3, corresponding to ultrasonic intensities of 9.43 W/cm2 and 14.15 W/cm2, respectively (page 105, right column, second full paragraph; Table 1 on page 106).  Figure 10 shows survival of E. coli K12 during treatments with the radial horn and probe horn (page 106, last paragraph).  In particular, the figure shows that a radial horn operated at a power density of 18.86 W/cm3 (i.e. intensity of 14.15 W/cm2) resulted in bacterial survival of about 0.01% after 5 minutes of exposure.  
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have pretreated the culture medium with ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes before adding the differentiated cells to the culture medium. One of ordinary skill in the art would have been motivated to do this because it would have sterilized the culture medium, thereby prevent bacterial contamination in the cell culture, which is also clearly suggested by Vacanti (p. 41, ¶161).  There would have been a reasonable expectation that this exposure of ultrasound would have sterilized the culture medium since Hunter provides data showing that ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes resulted in reducing bacterial survival from 100.00% to about 0.01% (Figure 10 on page 107).  This intensity and exposure time period fall within the ranges recited in instant claim 9.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1-5, 8, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Cell Stem Cell, .14: 370-384, 2014, including Supplemental Experimental Procedures when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information and Luo et al., Nanoscale Research Letters (2015) 10:496.
Claim Interpretation:  the phrase “a mixture of differentiated or non-differentiated cells and a culture medium” is broad and encompasses mixtures of differentiated cells, mixtures of non-differentiated cells, or a mixture containing both in a culture medium.  Thus, the fibroblasts in culture medium taught by Huang fulfill the limitations of the claims.
The elected claims recite that the environmental influx includes culture medium components.  Thus, the optimized culture conditions taught by Huang, including hepatocyte culture medium and vectors, are encompassed by the term “culture medium components”.
Huang teaches the production of human induced hepatocytes from fibroblasts by lentiviral expression of FOXA3, HNF1A, and HNF4A.  See Abstract. In particular, Huang teaches introducing FOXA3, HNF1B, and HNF4A were important for fibroblast to hepatic conversion.  Furthermore, Huang teaches they improved hiHep induction by optimizing the culture conditions for fibroblasts, fibroblast seeding density, virus infection, and hepatocyte culture medium.  See p. 371, Generation of hiHeps by Direct Lineage Conversion and Supplemental Experimental Procedures, Table S2.  
Regarding claims 1, 2 Huang teaches a method of reprogramming mouse fibroblasts to hepatocytes by introduction of lentiviruses expressing FOXA3, HNF1A, and HNF4A and hepatocyte culture medium.  See p. 371, Generation of hiHeps by Direct Lineage Conversion and Supplemental Experimental Procedures, Table S2.  
Regarding claims 4-5, Huang teaches reprogramming fibroblasts to produce hepatocytes (Abstract).
Regarding claim 8, Huang teaches using hepatocyte culture medium in their reprograming techniques. 
	Regarding claim 15, Huang teaches that cells were cultured in media for 10-14 days after induction (p. 372, Figure 1A).
	Huang does not specifically teach that the cells were subjected to a physical stimulation (claim 1); that the environmental influx includes an intracellular influx of culture medium components (claim 2); wherein the physical stimulation is ultrasonic waves (claim 3); wherein the ultrasonic wave treatment for the mixture of the culture medium and the differentiated or non-differentiated cells is performed at an output intensity of 0.5 W/cm2 to 3 W/cm2 for 1 to 5 seconds (claim 10).
	However, prior to the effective of the instant invention, Yong teaches using ultrasound to create transient pores in cell membranes to allow the uptake of exogenous DNA, and this technology is further enhanced by using cationic microbubbles (Abstract).  In particular, Yong teaches that sonoporation has previously been applied to fibroblasts, chondrocytes and CHO cells in vitro for transient and stable transfection (p. 1080, col. 1, ¶2). Yong teaches that conditions for sonoporation differ between cell types, thus optimization of the process and balancing the different variables is necessary to obtain good transfection efficiencies.  Ibid.  Yong teaches that they studied four different cell lines (293-HEK and 3 B cell lines) with varying ultrasound exposure parameters (Figure 2).  Table S1 teaches the different sonoporation settings.  Yong teaches that Tlaxca et al. highlighted the importance of titrating microbubble concentration, acoustic power density and plasmid concentration in the transfection of HEK cells; and they found that increasing exposure time during sonoporation led to a decrease in cell viability. This reiterates the importance of titrating optimal conditions for sonoporation to achieve significant TE but yet minimizing cell death. See p. 1086, col. 1, ¶1.  Yong tested different sonoporation conditions using HEK and B-cells and varied exposure time and power intensity and teach that optimizing conditions for a specific cell type may yield higher transfection efficiencies (p. 1086, col. 1-2, bridging ¶).
In addition, Luo teaches methods of reprogramming using a combination of ultrasound and microbubbles and cross-linked PEIS to introduce DNA complexes into cells such as hepatocytes and reprogram the cells to induced pluripotent stem (iPS) cells.  See p. 2, Figure 1-2.  Luo teaches that using ultrasound with microbubbles enhances the permeability of the target cells and the cross-linked PEIs enable DNA to escape from endosomes in the cytoplasm (Abstract).
Accordingly, regarding claims 1-3, it would have been obvious to the skilled artisan to modify the teachings of Huang and utilize ultrasound to deliver DNA to reprogram a somatic cell to a hepatocyte.  One of skill in the art would have had a reasonable expectation of success in using ultrasound to deliver DNA to reprogram somatic cells to hepatocytes because Huang shows that lentiviral vectors can predictably deliver reprogramming factors to fibroblasts cells; Yong teaches that sonoporation is predictably used to deliver DNA to various cell types, including fibroblast cells (p. 1082, col. 1, ¶2).  The skilled artisan would have been motivated to use ultrasound treatment to reprogram fibroblasts to hepatocytes because ultrasound/sonoporation is a non-viral approach that presents fewer toxic and immunological problems when using the resultant cells (Luo, p. 1, col. 2); and is efficient (Luo, p. 3, col. 2, ¶2).  
In addition, it would have been obvious optimize the ultrasound conditions taught by Yong, to arrive at the specific conditions for media, output intensity and time, as required by claim 10.  In particular, Yong provides strategy to optimize culture conditions for determining optimal output intensity and time, using this strategy on different cell types, and teaches that those of skill in the art were able to optimize sonoporation conditions depending upon the cell type used.  Thus, the person or ordinary skill in the art would have found it obvious to optimize sonoporation conditions by testing media conditions, output intensity and time because Yong teaches that routine testing of sonoporation conditions is required to determine the optimal conditions for a specific cell type.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Cell Stem Cell, .14: 370-384, 2014, including Supplemental Experimental Procedures when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information and Luo et al., Nanoscale Research Letters (2015) 10:496 as applied to claims 1-5, 8, 10, 15 above, and further in view of Hunter, Ultrasonics Sonochemistry. 15: 101-109, 2008.
Huang, Yong and Luo are summarized and relied upon as detailed above.  They do not explicitly teach treating ultrasonic waves having an output intensity of 1 W/cm2 to 20 W/cm2 for 1 to 20 minutes in the culture medium before mixing the differentiated or non-differentiated cells with the culture medium (claim 9).
However, prior to the effective date of the instant invention, Hunter teaches the ability of ultrasound to inactivate bacterial cells (page 101, first paragraph).  Hunter tested a radial horn and a probe horn for ultrasonic bacterial inactivation (abstract).  The device comprising a radial horn was operated at a powder density of 12.57 W/cm3 and 18.86 W/cm3, corresponding to ultrasonic intensities of 9.43 W/cm2 and 14.15 W/cm2, respectively (page 105, right column, second full paragraph; Table 1 on page 106).  Figure 10 shows survival of E. coli K12 during treatments with the radial horn and probe horn (page 106, last paragraph).  In particular, the figure shows that a radial horn operated at a power density of 18.86 W/cm3 (i.e. intensity of 14.15 W/cm2) resulted in bacterial survival of about 0.01% after 5 minutes of exposure.  
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have pretreated the culture medium with ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes before adding the differentiated cells to the culture medium. One of ordinary skill in the art would have been motivated to do this because it would have sterilized the culture medium, thereby providing a sterile environment and prevent bacterial contamination in the cell culture.  There would have been a reasonable expectation that this exposure of ultrasound would have sterilized the culture medium since Hunter provides data showing that ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes resulted in reducing bacterial survival from 100.00% to about 0.01% (Figure 10 on page 107).  This intensity and exposure time period fall within the ranges recited in instant claim 9.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 12 of copending Application No. 15/532,032 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter.
Independent claim 1 of the instant application recites a cell reprogramming method encompassing the embodiment of subjecting a mixture of differentiated cells and a culture medium to physical stimulation and culturing the mixture subjected to the physical stimulation for a predetermined time to obtain reprogrammed cells.  Independent claim 1of the ‘032 application is directed to treating the culture medium with ultra sound, mixing differentiated cells with culture medium, applying ultrasound to the mixture.  Thus, both sets of claims are directed to treating culture medium with ultrasound (see claim 9 of the instant claims), and further applying ultrasound to a mixture of cells.  In addition, claim 1 encompasses producing pluripotent stem cells from differentiated or cells, which is claimed in the ‘032 application.  
Instant claim 6 reads on claim 3; instant claim 8 recites that the culture medium can be stem cell culture medium and a multipotent cell differentiation-inducing medium, which read on at least a ‘stem cell differentiation inducing medium’ of claim 5 in the ‘032 application, encompasses an embryonic stem cell medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simeonov et al., PLOS ONE, 9(6), e100134: 1-11, 2014 who disclose reprogramming of human fibroblasts to hepatocytes using synthetic modified mRNAs.  However, Simeonov does not teach a physical stimulation of the cells (claim 1); or the specific stimulation (claim 3). 

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Thaian N. Ton/Primary Examiner, Art Unit 1632